   Case 9:18-mj-08442-WM Document 1 Entered on FLSD Docket 10/23/2018 Page 1 of 4

AO91(Rev.11/11) CriminalComplai
                              nt

                                U NITED STATESD ISTRICT C OURT
                                                        forthe                               lF1LED by           9*2.
                                                                                                                    .
                                           SouthernDistrictofFlorida                         t
                                                                                             j
              United statesofAmerica                      )
                                                                                             1
                                                                                             1
                                                                                               0L*1 2 3 2018
                           v                                                                 l                   e
                            .
                                                          )                                  t sgyj)agt
                                                                                                      -gjïtj.
              CESAR HERNANDEZ,                            )      CaseN0.                      -    S.O.OFFLA.-WRB.
         apwa'cesarHernandezGonzalez,'                    )                18-8442-W M
                                                          )
                                                          )
                                                          )

                                       C R IM IN A L C O M PLA IN T
        1,thecomplainantinthiscase,statethatthe following istrueto thebestofm y knowledgeand belief.
Onoraboutthedatets)of              October19,2018         inthecountyof                    Palm Beach            inthe
   Southern    Districtof            Flori
                                         da       ,thedefendantts)violated:
          CodeSection                                             Om nseDescription
8 U.S.C.1326(a)and(b)(2)               lll
                                         egalreentryafterdeportati
                                                                 on by anaggravated felon




        Thiscrim inalcomplaintisbased on thesefacts:
PleaseseetheaffidavitofImmigrationandCustomsEnforcement(''ICE'
                                                             ')DeportationOfficerDamianWeston,which i
                                                                                                    s
attached hereto and incorporated herein by reference.




        V Continuedontheattachedsheet.
                                                                                  >
                                                                                  '

                                                                                 Complainant'
                                                                                            ssignature
                                                                        Damian W eston,Deportati
                                                                                               on Officer,ICE
                                                                                 Printed nameandtitle

Sworntobeforemeand signed in my presence.

                                                                    %      %                                 .

Date:         10/23/2018
                                                                                      Judge'
                                                                                           ssignature

City and state:            W estPalm Beach,Florida                Hon.W illiam Matthewman,U.S.Magistrate Judge
                                                                                  Printed nameand title
Case 9:18-mj-08442-WM Document 1 Entered on FLSD Docket 10/23/2018 Page 2 of 4



        1,Dam ian W eston,being duly sw orn,depose and state as follow s:

                I am a D eportation Officer of the U nited States Departm ent ofH om eland Security,

 lmmigrationandCustomsEnforcement(&ç1CE'')andhavebeensoemployedforoversevenyears.Iam
 currently assigned to the Enforcem ent and Rem ovalOperations, Crim inalA lien Program ,Sttzart,

 Florida.A sa Deportation O fficerw ith ICE,m y dutiesand responsibilitiesinclude enforcing crim inal

 and adm inistrative im m igration law softhe U nited States.1have also conducted and participated in

 investigationsofthisnature.

        2.      Thisaffidavitisbased upon m y ow n knowledge asw ellasinformation provided to m e

 by otherlaw enforcem entofficers.This affidavitdoesnotsetforth every factknow n to m e regarding

 the investigation,but only those facts necessary to establish probable cause to believe that Cesar

 HERNAN DEZ,a/k/a çf esar Hernandez G onzalez,''com m itted the offense of illegalre-entry aher

 deportation,inviolationofTitle8,UnitedStatesCode,Section1326(a)and(b)(2).
                On or about October 19,2018, Cesar HERNA ND EZ w as arrested in Palm Beach

 County,Florida forhitand nm and failure to appear.H e wasbooked and detained atthe Palm Beach

 County Jail.U pon booking,hisfingerprintswere entered into the IAFIS system with apositive m atch

 foran individualpreviously rem oved from the United States,thatis,CesarHERN AN DEZ.

        4.      A review ofthe im m igration alien file assigned to CesarHERNAN DEZ show sthathe

 is a native and citizen of M exico.Records further show that Cesar H ERNA ND EZ w as previously

 ordered rem oved from the U nited States.The O rderofRem ovalwasexecuted on oraboutJanuary 9,

 2012,whereby CesarH ERN AND EZ w asrem oved from the U nited Statesand returned to M exico.

                A further review ofthe im m igration alien file show s thatCesar HERN AN DEZ w as

 COnViCted, on oraboutNovem ber5,2007, in the 10thJudicialD istrict, in the crim inalcircuitcourtof

 M cM ilm County,Tennessee,ofpossession ofcocaine over0.5 gram s forresale.

        6.      l perform ed a records check in the Computer Linked Application lnform ational

 ManagementSystem (GûCLAIM S'')todetermineifHERNANDEZ filedanapplicationforpermission
Case 9:18-mj-08442-WM Document 1 Entered on FLSD Docket 10/23/2018 Page 3 of 4



 to reapply for admission into the United States after deportatiön or removal.After a search was

 perform ed in that database system ,no record was found to exist indicating that HERN AN DEZ

 obtained consentf'
                  rom the Attorney G eneralofthe United States orfrom the Secretary ofH om eland

 Security,forre-adm ission into the United Statesasrequired by law .

         7.     A spreviously noted,CesarHERN ANDEZ'S fingerprints,taken on or aboutOctober

 19,2018 by the Palm Beach County Jailbooking officials,w ere scanned into the Integrated Autom ated

 FingerprintldentitkationSystem C$lAFIS'').ThequeryresultsregisteredasamatchtothesameCesar
 HERN ANDEZ w ho w as fngerprinted and rem oved from the U nited States on or about January 9,

 2012.

                Based on the foregoing,1subm itthatprobablecause existsto believe that,on orabout

 October 19,2018,Cesar HERN AN DEZ,an alien who was previously been deported and rem oved

 from the United States,was found in the United States w ithouthaving received the express consent

 from the Attorney G eneralorthe Secretary ofthe Departm entofHom eland Security forre-adm ission

 intotheUnitedStates,inviolationofTitle8,UnitedStatesCode,Section1326(a)and(b)(2).
         Further,affiantsayeth naught.




                                              D am ian W eston
                                              D eportation Officer
                                              Im m igration and Custom sEnforcem ent


        Sworn and subscribed to before m e this
                                                  % 5day
                                                     / ofOctober,2018inW estPalm Beach,
 Florida.



                                              HON .W ILLIA M M A T EW M AN
                                              UN ITED STA TES M A ISTRATE JUDGE
Case 9:18-mj-08442-WM Document 1 Entered on FLSD Docket 10/23/2018 Page 4 of 4




                            U NITED STATES DISTRICT C OU RT
                            SOU THER N DISTRICT O F FLO RIDA

                              Case N o. 18-8442-W M


  U M TED STATES O F AM ERICA



   CESAR H ERNA NDEZ,
   a/k/a ''CesarH ernandez G onzalez,''
                    Defendant.             /


                                  CR IM IN AI,CO V ER SH EET

   l. D id this m atter originate from a m atterpending in the CentralRegion of the United States
      Attorney'sOfficepriortoAugust9,2013(Mag.JudgeAliciaValle)?                    Yes V No
      D id this m atleroriginate from a m atterpending in theN orthern Region ofthe United States
      Attorney'sOfficepriortoAugust8,2014(Mag.JudgeShaniekM aynard)?                Yes V No


                                               Respectfully subm itted,

                                               ARIAN A FAJA RD O ORSH AN
                                               UN IT     A TES A TTO


                                      BY :
                                               A E         RA HA SE
                                               A SSISTAN T UN ITED STATES ATTORN EY
                                               D istrictCourtN o.A 5501746
                                               500 South A ustralian Avenue,Suite400
                                               W estPalm Beach,Florida 33401
                                               Tel:   (561)209-1011
                                               Fax:   (561)659-4526
                                               Email: alexandra.chase@ usdoj.gov
